Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
This communication is a First Office Action on the merits in reply to application number 17/013,443 filed on 09/04/2020.
Claims 1-10 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/05/2020 is in compliance with the provisions of 37 CFR 1.97 and has been entered into the record.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119 and/or 35 U.S.C. 120 is acknowledged.

CONTINUATION-IN-PART 
This application is a continuation-in-part (“CIP”) of U.S. application number 15/140,929 filed on 04/28/2016 (now abandoned).  See MPEP §201.08.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1-10 are directed to a “system for a computer useable medium,” which is a confusing phrase that makes it unclear whether the invention encompasses a machine, an article of manufacture, software per se, or some other embodiment, which results in an indefinite claim scope.
If a claim is subject to more than one interpretation, at least one of which would render the claim unpatentable over the prior art, the examiner should reject the claim as indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph (see MPEP § 706.03(d)) and should reject the claim over the prior art based on the interpretation of the claim that renders the prior art applicable. Ex parte Ionescu, 222 USPQ 537 (Bd. Pat. App. & Inter. 1984) (Claims on appeal were rejected on indefiniteness grounds only; the rejection was reversed and the case remanded to the examiner for consideration of pertinent prior art.).  In this instance, the claim is subject to at least two different interpretations (system and medium) and is therefore indefinite.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019, hereinafter referred to as the “October 2019 Update”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the claimed system for a computer usable medium, the system having a set of executable code comprising: a first/second/third set of computer program code is devoid of any physical/hardware elements that would render the claimed system as a  machine or article of manufacture.  Instead, the claimed system encompasses software per se and/or transitory embodiments (e.g., carrier wave), which does not fall within one of the eligible categories of subject matter under §101.
Accordingly, because the claimed system can be embodied as software per se or as a transitory signal, claims 1-10 fail to satisfy Step 1 of the eligibility inquiry.  However, because claims 1-10 could be amended to include hardware elements to satisfy Step 1, claims 1-10 are analyzed below under Step 2 of the eligibility inquiry.
With respect to Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea that falls under the “Mental Processes” abstract idea grouping set forth in the 2019 PEG since the claims set forth steps that, but for the generic computing elements (computer usable medium, first/second/third set of computer program code, display…to a user of the system) can be performed in the human mind via observation, evaluation, judgment, or opinion.
With respect to independent claim 1, the limitations reciting the abstract idea are indicated in bold below:
a first set of computer program code adapted to receive at least a portion of a document comprising at least one classifiable distinct marker (The “receive” step can be carried out manually such as via human observation, and is therefore a mental step, and may also be considered insignificant extra-solution data gathering activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g), and is not enough to add significantly more since it is well-understood and conventional activity, as noted in MPEP 2106.05(d));
a second set of computer program code adapted to analyse the distinct marker and assign a classifier thereto (The “analyse” step can be carried out manually such as via human evaluation or judgment, and is therefore a mental step); and
a third set of computer program code adapted to assess the potential risk of the distinct marker and calculate a first risk value associated with the distinct marker as it relates to the classifier and display the first risk value to a user of the system (The “assess” and “calculate” steps can be carried out manually such as via human evaluation or judgment, and are therefore a mental step.  The “display” step is disembodied since no device/hardware is relied on for performing the displaying activity.  Nevertheless, even if the “display” activity is interpreted as involving a computing device’s display screen, for example, this activity considered insignificant extra-solution data output activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g), and is not enough to add significantly more since it is well-understood and conventional activity, as noted in MPEP 2106.05(d)).
Considered together, these steps set forth an abstract idea of receiving and analyzing a document and assessing risk based thereon, which falls under the under the “Mental Processes” abstract idea grouping set forth in the 2019 PEG since these activities can be accomplished as mental steps.
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  Independent claim 1 recites the additional elements of a computer useable medium, a first/second/third set of computer program code adapted, and display [output] to a user of the system.  These elements have been considered, however they merely describe elements of one or more generic computers or instructions for a computer to implement the abstract idea, similar to simply adding the words “apply it,” which is not sufficient to amount to a practical application, as noted in the 2019 PEG.  See also, MPEP 2106.05(f).  See also, Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  Even if the “receive” and “display” activities are interpreted as additional elements involving a computing device to facilitate the receiving/displaying, these activities would be considered insignificant extra-solution data gathering/output activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g), Furthermore, the additional elements(s) fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Independent claim 1 recites the additional elements of a computer useable medium, a first/second/third set of computer program code adapted, and display [output] to a user of the system.  These elements have been considered, however they merely describe elements of one or more generic computers or instructions for a computer to implement the abstract idea, similar to simply adding the words “apply it,” which is not enough to transform an abstract idea into eligible subject matter.  See, Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  Notably, paragraph [0041] of the Specification describes exemplary computing devices for implementing the invention, which covers virtually every computing device under the sun (e.g., “… the present invention may be a system, and more particularly a system for use with as a computer program accessible from an electronic device, such as a laptop, mobile phone or any other device that can contain, store, communicate, propagate, or transport a program for use by or in connection with an instruction execution system, an apparatus or another device”).  Accordingly, the additional elements tying the abstract idea to a computer-based operating environment are not sufficient to amount to significantly more.  See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  Even if the “receive” and “display” steps are interpreted as additional elements via implementation with a computer network or computerized display screen, these activities would nevertheless amount to insignificant extra-solution output activity accomplished, which has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea.  See MPEP 2106.05(d) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).  See, e.g., Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) (“the interactive interface limitation is a generic computer element”)).
Therefore, the additional elements merely describe generic computing elements tying the invention to a generic computer or computer based instructions that serve to tie the abstract idea to a particular operating environment, which does not add significantly more to the abstract idea.  See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that, as an ordered combination, amount to significantly more than the abstract idea itself.
Dependent claims 2-10 include the same abstract idea as recited in the independent claims, and merely incorporate additional details that narrow the abstract idea and are thus directed to the abstract idea itself when evaluated under Step 2A Prong One of the eligibility inquiry.  For example, dependent claim 2 recites “wherein the first risk value is determined by at least one rule associated with the classifier,” which serves to refine the step of claim 1 for calculating a risk value and which, similar to the “calculate” step of claim 1, can be implemented mentally via human evaluation or judgment or perhaps with the assistance of pen and paper, which qualifies as a mental process (as noted at pg. 9 of the October 2019 Update).  Dependent claims 3-10 have been fully considered as well, however, similar to claim 2, these claims can also be implemented mentally via human observation, evaluation, judgment, or opinion.  The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide generic computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to a practical application or significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, and 9-10 are rejected under 35 U.S.C. §103 as unpatentable over Li et al. (US 2012/0131438, hereinafter “Li”) in view of Bruckhaus (US Patent No. 8,844,031, hereinafter “Bruckhaus”).

Claim 1:  Li teaches a system for a computer usable medium, the system having a set of executable code (paragraphs 32-33:  programming module can be placed in the storage media of local and remote computers; system described by the embodiments of the present disclosure can be implemented in the form of software or hardware) comprising:
a first set of computer program code adapted to (paragraphs 32-33:  disclosure can be described in the general context of the executable command of a computer such as a programming module. Generally the programming module would include the routine, program, object, components and data structure for executing specific missions; present disclosure can be implemented in the form of software) receive at least a portion of a document comprising at least one classifiable distinct marker (paragraphs 11, 12, 15, 35, 36, and Fig. 1:  Web page content uploaded from a user terminal is examined [which is an electronic document]; user sends e-commerce information to the web server of an e-commerce website through the user's terminal; predetermined high risk characteristic word [which is a classifiable distinct marker in the form of a word] detected in the web page content during the examination; High risk characteristic words are predetermined words or a sentence and include commonly used tabooed words, product-related words or words designated by a network administrator);
a second set of computer program code adapted to (paragraphs 32-33:  disclosure can be described in the general context of the executable command of a computer such as a programming module. Generally the programming module would include the routine, program, object, components and data structure for executing specific missions; present disclosure can be implemented in the form of software) analyse the distinct marker and assign a classifier thereto (paragraphs 12-18, 33, 36, 38, 56, 74, 79-83, 101-104, and 140: When there is a predetermined high risk characteristic word [i.e., distinct marker] detected in the web page content during the examination, at least one high risk rule [i.e., a classifier associated assigned to the distinct marker] corresponding to the high risk word may be obtained by matching from a high risk characteristics library; one embodiment the definition of high risk rule can also include characteristic class, and thus the characteristic class of the web page content can also be set in the high risk rule. The characteristic class may include classes A, B, C, and D for example. It can be set in such a way that the web page content of class A and class B may be published directly, and the web page content of class C and class D are deemed unsafe or false; matching and rule obtaining unit that obtains from a predetermined high risk characteristic library at least one high risk rule corresponding to a predetermined high risk characteristic word detected in the web page content by the examining unit; During the examination, the web server scans all the contents of the information being examined to determine whether the web page content contains any of the predetermined high risk characteristic words. High risk characteristic words are predetermined words or a sentence and include commonly used tabooed words, product-related words or words designated by a network administrator; the definition of high risk rule can also include characteristic class, and thus the characteristic class of the web page content can also be set in the high risk rule. The characteristic class may include classes A, B, C, and D for example; filtering of web page content is carried out by means of a predetermined high risk characteristic library. The high risk characteristic library comprises predetermined high risk characteristic words, high risk rules corresponding to the high risk characteristic words, and the correlation between the high risk characteristic words and the high risk rules); and
a third set of computer program code adapted to (paragraphs 32-33:  disclosure can be described in the general context of the executable command of a computer such as a programming module. Generally the programming module would include the routine, program, object, components and data structure for executing specific missions; present disclosure can be implemented in the form of software) assess the potential risk of the distinct marker and calculate a first risk value associated with the distinct marker as it relates to the classifier (paragraphs 13-18, 20, 38, 39, 42-51, 64-67, 80-82, 115, 117, and 140:  when predetermined one or more predetermined high risk characteristic words [i.e., distinct markers] are detected from existing web page content, the characteristic score [i.e., first risk value] would be calculated based on the high risk rule corresponding to the high risk characteristic words; Based on a result of matching between the at least one high risk rule to the web page content, a characteristic score of the web page content may be obtained; In one embodiment the definition of high risk rule can also include characteristic class, and thus the characteristic class of the web page content can also be set in the high risk rule. The characteristic class may include classes A, B, C, and D for example [i.e., also classifiers).

Li does not explicitly teach:
display the first risk value to a user of the system.

Bruckhaus teaches:
display the first risk value to a user of the system (col. 9, line 54 – col. 10, line 7:  spam detection system 160 may display the results of its evaluation of an event listing for spam. As an example and not by way of limitation, spam detection system 160 may calculate a spam risk score for a particular event listing and transmit that score to a client system 130, where it can be viewed by a user; calculation of a spam risk score may be displayed on client system 130, spam detection system 160, event management system 170, another suitable system, or two or more such systems).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Li with Bruckhaus because the references are analogous since they are directed to features for evaluating risks associated with electronic content, which is reasonably pertinent to Applicant’s field of endeavor of risk mitigation for electronic documents, and because Bruckhaus’s feature for displaying a risk value to a user would have provided an additional level of information about the risk to give a user the knowledge, flexibility, and/or control to make a judgment as to whether or not to process, view, or otherwise manage the electronic document based on the risk value displayed to the user; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 2:  Li further teaches wherein the first risk value is determined in part by at least one rule associated with the classifier (paragraphs 13, 20, 43, 44, 48, 51, 64-67, 82, 95, and 117:  e.g., matching between the at least one high risk rule to the web page content, a characteristic score of the web page content may be obtained; the characteristic score would be calculated based on the high risk rule corresponding to the high risk; scores may be pre-set for different high risk rules). 

Claim 3:  Li further teaches wherein the first risk value is determined in part by the classifier associated with the distinct marker and whether the information is one of personal advice, general advice, a general statement, contains complex terms and jargon, or a specialized professional statement (at least paragraphs 54, 55, and 124:  teaching complex terms and jargon, and specialized professional statement; e.g., The high risk characteristic words may include many different subjects such as: title of the web page, keywords, categories, detailed descriptions of the web page content, transaction parameters and professional description of web content, etc.; regular expression corresponding to a sub-rule of a high risk rule is "Rees|Smith|just cold", wherein " " represents "or". The high risk characteristic words according to this sub-rule are "Rees", "Smith" and "just cold". Subsequently the web page content will be examined based on these high risk characteristic words. The sub-rule elements in the high risk rule are marked as "true" or "false" based on whether each of these three high risk characteristic words is detected in the web page content or not. For instance, a result of "true|false|true" is in the form of Boolean logic. The result of calculation is "true", and therefore the matching of the sub-rules is considered successful, and the pre-set score of the corresponding high risk rule will be obtained).

Claim 5:  Li further teaches wherein the document is selected from the group of: a newspaper article, a social media post, a video recording, audio recording, a professional document, a letter, an email, a record, a register, a report, a log, a chronicle, a file, an advertisement, an internet webpage, a forum post, instant messaging, an archive or a catalogue (paragraphs 33, 36, and 54:  teaching at least an internet webpage; e.g.,  web page content [Examiner’s Note:  It is further noted that any of the above-noted listing of alternatives could be embodied within a webpage and is thus within the scope of Li’s teachings the functional capability of its system, and further noted that, even if the listing of elements were not within a web page, the contextual nature of the document types listed in the claim represents different labels, which would not be patentably distinct from Li’s teachings since Li’s analysis/assessment, risk value, and the like would be applicable to any type of electronic document regardless of the label ascribed thereto.  Accordingly, Li teaches a method that can perform the claim functions for any/all of the above listed elements]). 

Claim 6:  Li further teaches wherein the distinct markers of the document are uploaded to a knowledge base of the method (paragraphs 55, 88, 93, and 136:  regularly update the high risk characteristic library; the high risk characteristic words can be loaded into memory from the high risk characteristic library; high risk characteristic library may be managed by a special system which can be arranged into an independent system outside the filtering system, so that updating or additions of high risk characteristic words, the high risk rules, and the correlation between them can be easily made and the updating or additions will not interfere with the operation of the filtering system).

Claim 9:  Each of Li and Bruckhaus further teaches wherein the portion of the document comprises at least a first distinct marker and a second distinct marker, each of the first and the second distinct markers having an independent risk value assigned thereto (Li at paragraphs 20, 39, 44:  predetermined one or more predetermined high risk characteristic words are detected from existing web page content; each high risk characteristic word may correspond to one or more than one high risk rules; different scores may be pre-set for different high risk rules [each rule corresponding to each distinct word, i.e., marker];  See also, Bruckhaus at col. 5, lines 50-67), and wherein the first and the second distinct markers are associated by the system as a couple marker (Li at paragraphs 20, 43, 46-48, 97, 117, and 120:  teaching total score based on combination [i.e., association] of a plurality of constituent scores corresponding to words, i.e., markers, and their rules; e.g., score would be calculated based on the high risk rule corresponding to the high risk characteristic words, and filtering of the web page content would be carried out according to the value of the characteristic score; When the scores corresponding to all the high risk rules are obtained, total probability formula is employed for calculation. In one embodiment, the numerical computation capability of Java language is employed to manipulate the total probability calculation to obtain the characteristic score of the web page content. The range of the characteristic score can be any decimal fraction number from 0 to 1; Assume A and B are two events, and then A can be expressed as: A=AB.orgate.A B; Calculate the total probability of the pre-set score, and set the result of the calculation as the characteristic score of the web page content; See also, Bruckhaus at col. 5, lines 50-67). 

Claim 10:  Each of Li and Bruckhaus further teaches wherein the couple marker has a couple risk value which is determined in part by the independent risk values of the first and second distinct markers (Li at paragraphs 20, 43, 46-48, 97, 117, and 120:  teaching total score [i.e., couple marker risk value] based on risk values from each of the constituent scores corresponding to words, i.e., markers, and their rules; e.g., score would be calculated based on the high risk rule corresponding to the high risk characteristic words, and filtering of the web page content would be carried out according to the value of the characteristic score; When the scores corresponding to all the high risk rules are obtained, total probability formula is employed for calculation. In one embodiment, the numerical computation capability of Java language is employed to manipulate the total probability calculation to obtain the characteristic score of the web page content. The range of the characteristic score can be any decimal fraction number from 0 to 1; Assume A and B are two events, and then A can be expressed as: A=AB.orgate.A B; Calculate the total probability of the pre-set score, and set the result of the calculation as the characteristic score of the web page content;  See also, Bruckhaus at col. 5, lines 50-67).

Claim 4 is rejected under 35 U.S.C. §103 as unpatentable over Li et al. (US 2012/0131438, hereinafter “Li”) in view of Bruckhaus (US Patent No. 8,844,031, hereinafter “Bruckhaus”), as applied to claim 1 above, and further in view of Ferreira et al. (US 2002/0091741, hereinafter “Ferreira”).

Claim 4:  Li, in view of Bruckhaus, teaches the limitations of claim 1 as set forth above.   With respect to claim 4, Li further teaches wherein a fourth set of computer program code is adapted to process the portion of the document to identify at least one of embedded metadata or other descriptors, process text, words, phrases (paragraphs 32-33, 54, 55, 96, and 124:  web page content may contain several parts, each of which would be matched to the high risk characteristic words. The high risk characteristic words may include many different subjects such as: title of the web page, keywords, categories, detailed descriptions of the web page content, transaction parameters and professional description of web content, etc.), but does not explicitly teach and replace personal information contained therein with generic or randomized personal information.
Ferreira teaches and replace personal information contained therein with generic or randomized personal information (paragraphs 6, 7, 29, and 37:  e.g., removing personal information from a document or replacing personal information within a document with generic information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Li/Bruckhaus with Ferreira because the references are analogous since they are directed to features for electronic document processing, which is reasonably pertinent to Applicant’s field of endeavor of risk mitigation for electronic documents, and because Ferreira’s feature for replacing personal information in an electronic document with generic information would have provided the advantage of protecting the privacy of individuals to whom the personal information pertains; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 7 and 8 are rejected under 35 U.S.C. §103 as unpatentable over Li et al. (US 2012/0131438, hereinafter “Li”) in view of Bruckhaus (US Patent No. 8,844,031, hereinafter “Bruckhaus”), as applied to claim 1 above, and further in view of Xiao et al. (US Patent No. 9,258,314, hereinafter “Xiao”).

Claim 7:  Li, in view of Bruckhaus, teaches the limitations of claim 1 as set forth above.  With respect to claim 7, Li teaches the distinct marker (as discussed above in the rejection of claim 1), but does not explicitly teach determining whether the first risk value of a distinct marker is acceptable or unacceptable, such that if an unacceptable first risk value is calculated the system issues an alert. 
Xiao teaches wherein system determines whether the first risk value of a [distinct marker] is acceptable or unacceptable, such that if an unacceptable first risk value is calculated the system issues an alert (col. 5, lines 6-10 and Fig. 2A:  the alert module 268 alerts a manual or automatic reviewer to review the tagged account in more detail if the risk score is above a threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Li/Bruckhaus with Xiao because the references are analogous since they are directed to features for electronic content analysis, which is reasonably pertinent to Applicant’s field of endeavor of risk mitigation for electronic documents, and because Xiao’s feature for issuing an alert upon a determination of an unacceptable risk value, as claimed, in order to provide the benefit of making a user aware of an unacceptable risk in order that the document can be discarded or acted upon in accordance with procedures for handling documents having unacceptable risks; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 8:  Li does not explicitly teach the limitation of claim 8.
However, Xiao further teaches or suggests wherein the alert provides at least one suggestion to a user of the system to amend at least one distinct marker (col. 5, lines 6-10:  the alert module 268 alerts a manual or automatic reviewer to review the tagged account in more detail if the risk score is above a threshold [which at least implies manual intervention to address, modify, update, or otherwise interact with the electronic information]) such that a second risk value can be calculated for the at least one distinct marker to modify the potential risk value if an amendment is made to at least one distinct marker (Examiner’s Note:  The preceding claim phrase beginning with “such that…” is a statement of intended usage or outcome, but does not recite a positive limitation or impose additional patentable weight on the claim.  At most, the phrase amounts to a statement of functional capability or desired outcome, which is met by Xiao since the alert and review process is capable of being used for the function of calculating a second risk value to modify the risk if an amendment is made in response to the manual review process).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include, in the combination of Li/Bruckhaus/Xiao, Xiao’s feature providing a suggestion to a user to amend a distinct marker, as claimed, in order to provide the benefit of making a user aware of an unacceptable risk in order that the document can be reviewed, resolved, or otherwise acted upon in accordance with procedures for handling documents having unacceptable risks; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gruhl et al. (US 2008/0172412):  discloses content monitoring in an on-line community application, including features for monitoring electronic postings to an on-line community, and for determining and classifying risk values based on distinct parameters (at least paragraphs 5, 10, 15, 25, 31, and 33).
Herz et al. (US Patent No. 8,402,012):  discloses a system/method for determining risk of search engine results, including displaying search results and associated risk values on a display device (at least Fig. 4B and claim 21).
Elias et al. (US Patent No. 8,407,786):  discloses features for calculating an indicator of risk in an e-mail message based on predefined characteristics and corresponding ratings, which are aggregated/summed (col. 3, lines 9-29).
Safeguarding documents: to mitigate risks to sensitive corporate data, internal auditors must pay close attention to controls at the document level. Landwehr, John. Internal Auditor 64.2: 77(3). Institute of Internal Auditors, Inc. (Apr 2007):  discloses reliance on automated techniques for mitigating document risk.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Timothy A. Padot whose telephone number is 571.270.1252.  The Examiner can normally be reached on Monday-Friday, 8:30 - 5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian Epstein can be reached at 571.270.5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY PADOT/
Primary Examiner, Art Unit 3683
07/28/2021